                       Case 1:15-cr-00140-DAD Document 109 Filed 07/22/20 Page 1 of 2
AO 245C-CAED (Rev. 02/2018) Sheet 1 - Amended Judgment in a Criminal Case for Revocation
DEFENDANT: DEVON DANTE HARRIS                                                                                                                Page 1 of 2
CASE NUMBER: 1:15CR00140-001


                              UNITED STATES DISTRICT COURT
                                                   Eastern District of California
                UNITED STATES OF AMERICA                                     FOURTH AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                             (For Revocation of Probation or Supervised Release)
                           v.
                  DEVON DANTE HARRIS                                         Criminal Number: 1:15CR00140-001
                                                                             Defendant's Attorney: CAROL MOSES, Appointed
 Date of Original Judgment:              April 17, 2017
 (Or Date of Last Amended Judgment)

Reason for Amendment:
   Correction of Sentence on Remand ( 18 U.S.C. 3742(f)(1) and (2))           Modification of Supervision Conditions (18 U.S.C. § 3563(c) or 3583(e))
                                                                              Modification of Imposed Term of Imprisonment for Extraordinary and
   Reduction of Sentence for Changed Circumstances (Fed R. Crim. P. 35(b))
                                                                              Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                              Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
   Correction of Sentence by Sentencing Court (Fed R. Crim. P. 35(a))
                                                                              to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
   Correction of Sentence for Clerical Mistake (Fed R. Crim. P. 36)           Direct Motion to District Court Pursuant to   28 U.S.C. §2255,
                                                                                   18 U.S.C. §3559(c)(7),    Modification of Restitution Order
THE DEFENDANT:
      admitted guilt to violation of charge(s) 1 as alleged in the violation petition filed on 12/30/2016 .
      was found in violation of condition(s) of supervision as to charge(s)                after denial of guilt, as alleged in the violation petition
      filed on   .

The defendant is adjudicated guilty of these violations:
Violation Number                  Nature of Violation                                                              Date Violation Ended
                                         FAILURE TO RESIDE AND PARTICIPATE IN AN
Charge 1                                 INPATIENT DRUG TREATMENT PROGRAM (TARZANA                                 11/7/2012 - 12/14/2013
                                         TREATMENT CENTER).

The court:         revokes:         modifies:         continues under same conditions of supervision heretofore ordered on 8/27/2007 .

       The defendant is sentenced as provided in pages 1 through 2 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984. [X] REMAND FROM NINTH CIRCUIT (Doc. 100)

      Charge(s)      2 and 3 are dismissed. [X] Appeal Rights Given.

        Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                             3/27/2017
                                                                             Date of Imposition of Sentence




                                                                             Signature of Judicial Officer
                                                                             Dale A. Drozd, United States District Judge
                                                                             Name & Title of Judicial Officer
                                                                             2/5/2020
                                                                             Date
                     Case 1:15-cr-00140-DAD Document 109 Filed 07/22/20 Page 2 of 2
AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
DEFENDANT: DEVON DANTE HARRIS                                                                                             Page 2 of 2
CASE NUMBER: 1:15CR00140-001

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
6 MONTHS.

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
